Title: From George Washington to John Augustine Washington, 10 September 1775
From: Washington, George
To: Washington, John Augustine

 

Dear Brother,
Camp at Cambridge Septr 10th 1775.

So little has happend since the date of my last that I should scarce have given you the trouble of reading this Letter, did I not immagine that it might be some satisfaction to you to know that we are well and in no fear or dread of the Enemy. Being, in our own opinion at least, very securely Intrenched, and wishing for nothing more than to see the Enemy out of their strong holds, that the dispute may come to an Issue. The inactive state we lye in is exceedingly disagreeable especially as we can see no end to it, having had no advices lately from Great Britain to form a judgment upon.
In taking possession about a fortnight ago of a Hill within point blank (Cannon) shott of the Enemy’s Lines on Charles Town Neck we expected to bring on a general Action, especially as we had been threatned by reports from Boston several days before, that they (that is the Enemy) intended an Attack upon our Intrenchments nothing however followed but a severe Cannonade for a day or two, and a Bombardment afterwards for the like time; which, however, did us no other damage than to kill two or three men and wound as many more—Both are now at an end, as they found we disregarded their Fire and continued our Works till we had got them compleated.
Unless the Ministerial Troops in Boston are waiting for reinforcements, I cannot devise what they are staying there after—and why (as they affect to despise the Americans) they do not come forth, & put an end to the contest at once. They suffer greatly for want of fresh Provisions notwithstanding they have pillaged several Islands of a good many Sheep and Cattle—They are also scarce of Fuel, unless (according to the acct of one of their Deserters) they mean to pull down Houses for Firing. In short they are from all accts suffering all the Inconveniencies of a Siege. It is true by having the entire Command of the Sea & a powerful Navy; & moreover, as they are now beginning to take all Vessells indiscriminately, we cannot stop their Supplies through that Channel; but their Succours in this way ⟨hath⟩ not been so powerful as to enable them to give the common Soldiers much fresh meat as yet. By an Acct from Boston of the

4th Instt the Cattle lately brought in there, sold at publick auction from Fifteen to £34.10 Sterg a piece & the Sheep from 30/ to 36/ each—& that Fowls and every other Species of Fresh Provisions went in proportion—The expence of this one would think must soon tire them were it not that they intend to fix all the Expence of this War upon the Colonies—if they can I suppose we shall add.
I am just sending off a Detachment of 1000 Men to Quebec by the way of Kennebec River, to co-operate with General Schuyler who by this is, I expect, at or near St Johns on the N. end of Lake Champlain; and may for ought ⟨I⟩ know have determined the Fate of his Army and that of Canada, as he left Crown point the 31st of last Month for the Isle-au-Noix (within 12 Miles of St Johns where Govr Carltons principal force lays)—If he should succeed there, he will soon after be in Montreal without opposition and if the Detachment I am sending (though late in the Season) from hence should be able to get posession of Quebec the Ministry’s Plan, in respect to that Government will turn out finely.
I have only to add my love to my Sister and the little ones, and that I am with the greatest truth Dr Sir Yr Most Affecte Bror

Go: Washington

